Title: From George Washington to the United States Senate, 31 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate,
                  United States 31. May 1794.
               
               I nominate Thomas Glasscock, of Georgia, to be Marshal of and for the District of Georgia; vice Josiah Tatnall, who declines accepting that appointment. and
               William McClung, of Kentuckey, to be attorney for the United States in the District of Kentuckey; vice John Brakenridge, who declines accepting that appointment.
               
                  Go: Washington
               
            